Citation Nr: 1648342	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a back injury; and if so, whether the criteria for service connection are met.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a neck injury; and if so, whether the criteria for service connection are met.

4.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

5.  Entitlement to service connection for erectile dysfunction, claimed as due to exposure to herbicides.

6.  Entitlement to service connection for disabilities of the eye to include iritis, neuropathy, cataracts, and retinopathy-claimed as due to exposure to herbicides.

7.  Entitlement to service connection for chronic vein insufficiency of left leg, to include as secondary to service-connected status-post total left knee arthroplasty for end-stage arthrosis.

8.  Entitlement to service connection for a left ankle disability, to include Haglund deformity, as secondary to service-connected status-post total left knee arthroplasty for end-stage arthrosis.

9.  Entitlement to service connection for pseudofolliculitis barbae.

10.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

11.  Entitlement to a disability rating in excess of 30 percent for status-post total left knee arthroplasty for end-stage arthrosis, to exclude those periods when a temporary total rating is in effect.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

13.  Entitlement to additional VA compensation payments based on two dependent school-age children.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1964 to August 1967; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air Force Reserves from 1978 to 1999, including a period of ACDUTRA from March 23, 1985, to April 6, 1985.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in June 2009 and in July 2010 that, in pertinent part, declined to reopen claims for service connection for hypertension, for residuals of a back injury, and for residuals of a neck injury on the basis that new and material evidence had not been received; that denied service connection for diabetes mellitus, for erectile dysfunction, for eye disabilities, for chronic vein insufficiency of left leg, for Haglund deformity of left ankle, and for pseudofolliculitis barbae; and that denied a disability rating in excess of 30 percent for status-post total left knee arthroplasty for end-stage arthrosis and denied a TDIU.  The Veteran timely appealed.

These matters also come to the Board on appeal from a September 2009 determination of the RO that denied additional VA compensation payments based on two dependent school-age children, and from a November 2013 rating decision that denied service connection for PTSD.  

In January 2016, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  
The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for Haglund deformity of left ankle and X-rays reveal calcaneal spurs; and because the Veteran claimed service connection for PTSD and he has been diagnosed with an unspecified depressive disorder, each of these issues on the title page reflects the expanded issues on appeal as a result of the Clemons decision.

The issue of service connection for a left foot disability (manifested by lost sensation) has been raised by the record in the Veteran's January 2016 testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to file a claim for service connection for a left foot disability, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

The issue of entitlement to a temporary total rating for left knee replacement surgery has been raised by the record in Form 21-526EZ, submitted in October 2016, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The reopened claim for service connection for residuals of a neck injury; the issues of service connection for diabetes mellitus, for erectile dysfunction, for eye disabilities, and for a left ankle disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO denied service connection for hypertension.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the August 1997 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating the claim for service connection for hypertension.

3.  In an August 2000 rating decision, the RO denied service connection for residuals of a back injury.  The Veteran did not appeal within one year of being notified.

4.  Evidence associated with the claims file since the August 2000 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a back injury; and raises a reasonable possibility of substantiating the claim.  

5.  In a January 2002 rating decision, the RO denied service connection for residuals of a neck injury.  The Veteran did not appeal within one year of being notified.

6.  Evidence associated with the claims file since the January 2002 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a neck injury; and raises a reasonable possibility of substantiating the claim.  

7.  Resolving all doubt in the Veteran's favor, residuals of a back injury had their onset in ACDUTRA during Air Force Reserve service.  

8.  The evidence supports a link between current chronic vein insufficiency of left leg and the November 2007 left total knee replacement.
9.  Resolving all doubt in the Veteran's favor, pseudofolliculitis barbae had its onset in active service.

10.  The Veteran's PTSD is not caused by or related to an in-service stressor; also, his unspecified depressive disorder was first manifested many years after service and has not been medically related to his service. 

11.  For the period from March 1, 2009, to February 14, 2012, the Veteran's status-post total left knee arthroplasty for end-stage arthrosis was manifested by complaints of pain, limitation of motion, and giving way; chronic severe painful motion or weakness, or limited extension of the left knee to 30 degrees have not been demonstrated.

12.  For the period from April 1, 2013 forward, the Veteran's status-post total left knee arthroplasty for end-stage arthrosis has been manifested by chronic severe painful motion or weakness of the left lower extremity, and by pain and stiffness; thigh amputation of the left lower extremity is not demonstrated.

13.  The Veteran's application for additional benefits based on two dependent school-age children was not received within the one year time limit of the children's 18th birthdays, or within the one year time limit of when they began school; and each of the Veteran's children was over age 23 by the effective date of the Veteran's initial 30 percent disability rating in October 2007. 


CONCLUSIONS OF LAW

1.  The RO's August 1997 decision, denying service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2.  The evidence received since the RO's August 1997 denial is not new and material, and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The RO's August 2000 decision, denying service connection for residuals of a back injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

4.  The evidence received since the RO's August 2000 denial is new and material; and the claim for service connection for residuals of a back injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The RO's January 2002 decision, denying service connection for residuals of a neck injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

6.  The evidence received since the RO's January 2002 denial is new and material; and the claim for service connection for residuals of a neck injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  Residuals of a back injury were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  Chronic vein insufficiency of left leg is proximately due to, or the result of, the Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

9.  Pseudofolliculitis barbae was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

10.  An acquired psychiatric disability, to include PTSD, was not incurred or aggravated in service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

11.  For the period from March 1, 2009, to February 14, 2012, the criteria for a disability rating in excess of 30 percent for status-post total left knee arthroplasty for end-stage arthrosis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Code 5055 (2015).

12.  For the rating period from April 1, 2013 forward, the criteria for a 60 percent, but no higher, disability rating for status-post total left knee arthroplasty for end-stage arthrosis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).

13.  The criteria for an award of additional compensation benefits based on school attendance for two dependent children are not met.  38 U.S.C.A. §§ 1115, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.57, 3.667 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by August 2008, November 2008, February 2009, March 2009, May 2009, April 2011, and January 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by the AOJ after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records, Air Force Reserve records, and outpatient treatment records; and has arranged for VA examinations in connection with certain claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran is not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  He has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of service connection to include for previously denied claims and of higher evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The Veteran was provided additional time to submit pertinent evidence.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen Claims for Service Connection

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
A. Hypertension

The RO originally denied service connection for hypertension in August 1997 on the basis that a diagnosis of hypertension was shown neither in service treatment records nor during a qualifying period of ACDUTRA in the Air Force Reserves.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, Air Force Reserve records showing hypertension controlled with medications in January 1983, private treatment records, a January 1997 VA examination showing no symptoms of hypertension as long as the Veteran took medication, and statements from the Veteran.

Service treatment records reflect that the Veteran had a negative history for hypertension, and was found to have a blood pressure reading of 110/72 during his separation examination in April 1967.

Air Force Reserve records show a blood pressure reading of 126/98 during an enlistment examination in November 1978.

During a January 1997 VA examination, the Veteran reported that he did not recall how long he has had high blood pressure or when it was first diagnosed.  He believed he started treatment for hypertension when it was first found approximately ten years ago.  Blood pressure readings in January 1997 were 133/95 (sitting), 139/83 (recumbent), and 127/91 (standing); no known complications from hypertension were found. 
  
Based on this evidence, the RO concluded in an August 1997 rating decision that hypertension was neither shown nor caused by active service or during a qualifying period of ACDUTRA in Air Force Reserve service.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The August 1997 rating decision, therefore, became final.

The present claim was initiated by the Veteran in October 2008.  Evidence added to the record includes VA records showing assessments of hypertension controlled in 2006 and in 2007; private records from the Veteran's treating physician in 2008, indicating that the Veteran regularly dieted and exercised and took medications in management of his hypertension; VA records showing assessments of hypertension controlled in 2009; and a January 2016 hearing transcript.

In January 2016, the Veteran testified that it was the stress of serving during the cold war time that elevated his blood pressure and caused his hypertension due to his being "under a lot of pressure at all times," as well as some racial incidents that occurred and "took a toll on [him]."
 
In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  The evidence of record has not triggered this duty here.  

None of the additional treatment records shows a relationship between the Veteran's current hypertension and active service.  

The Veteran is not shown to be competent to relate such disability to active service or to a qualifying period of ACDUTRA during Air Force Reserves.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not meet any of the three exceptions for competent lay evidence as listed under Jandreau. 

Although the newly submitted evidence is new in that it was not previously of record, what is missing to award service connection is evidence that links current hypertension to an in-service incident, or evidence that links hypertension to a continuity of symptomatology of elevated blood pressure since active service.  The Veteran previously reported his hypertension as starting approximately in 1987, which is several years after his discharge from active service.  This evidence is not new.  Because the newly submitted evidence does not include competent evidence relating current hypertension to any disease or injury in active service or to a qualifying period of ACDUTRA in Air Force Reserve service, it is not material for purposes of reopening the claim.

The Veteran's general statements to the effect that current hypertension is related to service are cumulative of statements made previously, and thus are not new and material.  

Absent evidence of a plausible nexus between current hypertension and active service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for hypertension is not reopened.

B.  Residuals of a Back Injury, and Residuals of a Neck Injury

The RO originally denied service connection for residuals of a back injury                                                                                  in August 2000 on the basis that there was no objective evidence of current disability, although the Veteran had injured his back from a log obstruction while running in active service.  Nor was there evidence linking a current disability to the in-service back injury.

Service connection for a neck condition was denied in January 2002 on the basis that there were no complaints, treatment, or findings of a neck condition in active service; and there was no medical evidence linking a current neck condition to active service or to a service-connected disability.

The evidence of record at the time of the last denial of each of these claims included the Veteran's service treatment records, Air Force Reserve records, private treatment records showing a total laminectomy in July 1994, a January 1997 VA examination showing that the Veteran was apparently struck by lightning in 1994 with injury to his cervical spine and that he underwent a cervical laminectomy, and statements from the Veteran.

Specifically, Air Force Reserve records show that the Veteran injured his back while running an obstacle course in March 1985.  Physical examination at the time revealed that the Veteran walked with a limp, and there was tenderness of the upper thoracic area with decreased range of motion.  Records show that the Veteran was restricted from prolonged walking, standing, or lifting.  He again complained of muscle spasm in his back in January 1987.  The diagnosis at the time was lumbar strain.  On a report of medical history completed by the Veteran in June 1995, he checked "no" for recurrent back pain.  The examiner then noted arthritis in upper back, mid back and hands, diagnosed in 1986, not treated, under control.  Clinical evaluation of the spine in June 1995 was normal.
  
Based on this evidence, the RO concluded that residuals of a back injury were not shown by the evidence of record in an August 2000 rating decision; and that medical evidence did not link a current neck condition to active service in a January 2002 rating decision.  The Veteran did not appeal, nor submit new and material evidence within one year of the decisions.  Thus, the August 2000 rating decision and the January 2002 rating decision became final.

The present claims were initiated by the Veteran in February 2010.  Evidence added to the record includes private treatment records from August 2005 and an October 2009 medical statement, an October 2009 VA examination report, a January 2010 medical statement, private treatment records dated in February 2011, a December 2012 VA examination report, and the January 2016 hearing transcript.

Private treatment records show that the Veteran reported operating a locomotive in August 2005, which "bottomed out" and threw the Veteran forcibly about his seat.  The Veteran reported immediate pain about this neck and low back, and later experienced a feeling of pain about his arms and legs.  Following examination in August 2005, MRI scans revealed degenerative change at C5-C6 and C6-C7 with associated posterior disc protrusion; and posterior disc protrusion with degenerative change at L5-S1.

The October 2009 medical statement from the Veteran's treating physician indicates that the Veteran has extensive spinal disease involving the cervical, thoracic, and lumbar areas.  The private physician opined that this appeared to have come about as a result of the Veteran's original injury in the military.  A similar opinion was provided again in January 2010.  

Additional VA examination reports note several intercurrent injuries since the Veteran's initial back injury in 1985 and provide alternative opinions as to the etiology of the Veteran's current disability.

In January 2016, the Veteran testified that he hurt his neck at the same time that he hurt his thoracic spine "on the pyramid" during ACDUTRA in Air Force Reserve service.

New evidence that is not cumulative and is related to the previous denials of the claims for service connection consists of the October 2009 and January 2010 medical statements from the Veteran's treating physician, and the VA examination reports.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claims.

Hence, the Veteran's claims for service connection for residuals of a back injury and for service connection for residuals of a neck injury are reopened.  38 U.S.C.A. § 5108.

As will be discussed below in the Remand section, the Board finds that additional development is required prior to adjudication of the underlying merits of the reopened claim for service connection for residuals of a neck injury.

III.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Additionally,  service connection may be established for a disease or injury incurred or aggravated in line of duty during a period of active duty for training (ACDUTRA) or for an injury incurred or aggravated in line of duty during the period of inactive duty for training (INACDUTRA). 

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is listed under section 3.309 and is considered chronic.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

A.  Residuals of a Back Injury

Air Force Reserve records show that the Veteran injured his back while running an obstacle course in March 1985.  Physical examination at the time revealed that the Veteran walked with a limp, and there was tenderness of the upper thoracic area with decreased range of motion.  A thoracic muscle strain was noted.  Records show that the Veteran again complained of muscle spasm in his back in January 1987.  Straight leg raising was positive.  Diagnosis at the time was lumbar strain.  

On a "Report of Medical History" completed by the Veteran in June 1995, he checked "no" in response to whether he ever had or now had recurrent back pain.  An examiner in June 1995 noted arthritis in upper back and mid back as being diagnosed in 1986 and not treated.  Clinical evaluation of the spine in June 1995 was normal.

Private records show that the Veteran reported operating a locomotive in August 2005, which "bottomed out" and threw the Veteran forcibly about his seat.  The Veteran reported immediate pain about this neck and low back, and later experienced a feeling of pain about his arms and legs.  Examination at that time revealed full active and passive range of motion of all joints in both upper and lower limbs without production of pain or deformity.

Private records, dated in October 2009, show that the Veteran's spinal troubles seem to stem from a training accident while in the military in March 1985.  Records reflect that the Veteran had trauma involving the cervical, thoracic, and lumbar areas.  The Veteran also reported injury in 2005 while working as a train engineer and has since retired.  Following examination, the Veteran's treating physician noted findings of extensive spinal disease; and opined that the Veteran's spinal disease appears to have come about as a result of his original injury in the military.

The Veteran underwent a VA examination in October 2009.  The VA examiner opined that the Veteran's current thoracolumbar spondylosis was less likely as not caused by his status-post total left knee arthroplasty for end-stage arthrosis.  In support of the opinion, the examiner reasoned that back pain is not a common risk associated with a total knee replacement; and suggested that the Veteran's back condition could have possibly attributed to his progressive weight gain.

During a December 2012 VA examination, the Veteran reported undergoing physical therapy and two epidural steroid injections for back pain.  The examiner noted that MRI scans taken in 2010 had revealed degenerative disc disease.  Following examination, the examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that the Veteran worked on the railroad during his young adult life and reportedly went up and down stairs and carried weight of various amounts for his job requirements.  The examiner indicated that the injury in 1985 had no sequela until years later, and it was not mentioned in the presumptive period after military duty.  The examiner also noted that the Veteran's body mass index played a factor in his lower back pain, along with a diagnosis of scoliosis, which was not military-related or noted during military duty.

The report of a June 2015 VA examination includes a diagnosis of lumbar spondylosis with degenerative disc disease (in-service condition with progression), and shows the date of diagnosis as 1985.  Following examination, the June 2015 examiner opined that the Veteran's current back disability was not at least as likely as not aggravated beyond its natural progression by the status-post total left knee arthroplasty for end-stage arthrosis.  No baseline level of severity could be established.  The June 2015 examiner explained that the Veteran's back injury in the Air Force Reserves in March 1985 was documented, and records in June 1995 showed a history of arthritis in the upper and mid back area.  Moreover, MRI scans and X-rays in 2010 and in 2012 showed degenerative disc disease and spondylolysis of the lumbar spine.  The majority of evidence did not suggest aggravation or causation of a back condition due to left knee arthroplasty.  The examiner concluded that the current back condition was likely a natural progression from aging due to initial in-service back injury documented in 1985.

In July 2015, the VA examiner reviewed additional medical evidence and provided a clarification of the medical opinion.  The examiner suggested that, due to the Veteran's several intercurrent injuries since his initial back injury in 1985; and since it was beyond the presumptive period, a nexus could not be established between the current back condition and the in-service back injury.  Accordingly, the examiner opined that it was unlikely a natural progression from aging due to several intercurrent injuries.   

In January 2016, the Veteran testified that he injured his back in 1985 at Silver Flag Alpha in Las Vegas when he had to go up a metal pyramid, which was hot and he could not hold on.  The Veteran testified that he turned loose and started coming down, and managed to turn over and hurt his spine.

In this case, the evidence above reflects that the Veteran first sought medical treatment for his back pain in March 1985 during Air Force Reserve service.  Throughout the appeal, he presented a history of onset of back pain due to injury during ACDUTRA.  The Board also notes that the Veteran has been consistent with the reported history.  The Veteran is competent to report symptoms of back pain both during and after Air Force Reserve service.  Given his consistency throughout the appeal, his reports are of probative value.

As noted above, the Veteran's treating physician opined in October 2009 that the Veteran's spinal troubles seem to stem from a training accident while in the military in March 1985.  Records reflect that the Veteran had trauma involving the cervical, thoracic, and lumbar areas.  

The Board finds the October 2009 opinion to be persuasive in finding that residuals of a back injury are attributed to disease or injury in Air Force Reserve service.  The physician considered the Veteran's medical history, as accurately reported by the Veteran; and provided a rationale which considered the Veteran's activity level and escalating pain over the years.  The Board finds the October 2009 opinion is factually accurate, fully articulated, and contains sound reasoning. Therefore, the opinion is afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

In contrast, the June 2016 VA examiner first suggested a nexus, and then clarified that there were several intercurrent injuries since the Veteran's initial back injury in 1985; and that a nexus could not be established between the current back condition and the in-service back injury because it was beyond the presumptive period.  The Board notes that arthritis of the upper and mid back was first noted in 1986, which shortly followed the Veteran's ACDUTRA in March 1985.  Moreover, the Board finds that there is credible evidence, in addition to the Veteran's testimony, that the Veteran likely experienced residuals of a back injury post-service.  Specifically, the June 2015 examiner diagnosed lumbar spondylosis with degenerative disc disease (in-service condition with progression), and noted the date of diagnosis as 1985.  Although subsequently the June 2015 examiner could not provide a nexus opinion due to intercurrent injuries, the overall evidence supports a finding of onset of residuals of a back injury during ACDUTRA and currently recurring symptoms since then.  

Resolving all doubt in the Veteran's favor, the Board finds that residuals of a back injury had their onset in Air Force Reserve service.  See 38 C.F.R. § 3.102 (2015).  



B.  Chronic Vein Insufficiency of Left Leg

Service treatment records and Air Force Reserve records do not reflect any findings or complaints of chronic vein insufficiency.  

Rather, the record reflects that the Veteran was first diagnosed with chronic vein insufficiency many years after his discharge from Air Force Reserve service.  Although the disability has persisted, the Veteran is nevertheless not entitled to direct service connection because there is no competent evidence linking his current disability to any disease or injury during active service or during a qualifying period of ACDUTRA in Air Force Reserve service.  In this regard, the first credible showing of pertinent disability is many years after Air Force Reserve service with no competent evidence that the disability is related to active service.

Here, the Veteran asserts that his chronic vein insufficiency of left leg is secondary to his service-connected status-post total left knee arthroplasty for end-stage arthrosis.

Private records, dated in May 2008, show that the Veteran had swelling of both lower extremities for the last three-to-four months.  Examination at the time revealed swelling in both legs, worse on the left; the Veteran did not have varicosities.  He wore compression stockings, and indicated that he could not walk a mile.  Diagnoses included chronic vein insufficiency, and leg swelling secondary to chronic vein insufficiency.  An ultrasound was recommended to rule-out deep vein thrombosis; results were negative for each lower extremity.   

VA records, dated in August 2008, show that the Veteran had complaints of swelling to the left knee.  He reported having a knee replacement last November, with swelling around and above and to lateral side of the left knee since then; and reported swelling to the medial side now.  The Veteran denied any pain.  He reportedly saw a specialist, who prescribed compression stockings for both legs.  His condition had improved since wearing stockings, although his left knee remained swollen.

The report of a September 2008 VA Agent Orange examination reflects that the Veteran had intermittent feet swelling with associated chronic venous insufficiency.  Examination revealed that the Veteran wore compression stockings on both legs.  There was no edema present and no evidence of venous stasis.  There were no varicose veins, and no sign of abnormal weight-bearing on the feet.  The examiner found no evidence of chronic venous stasis on examination, and indicated that medical records had noted chronic venous insufficiency of both legs prior to the Veteran's left knee surgery.  Accordingly, the examiner opined that the Veteran's chronic venous insufficiency was not secondary to his left knee operation because it preceded the left knee operation and has been bilateral.

In August 2009, the Veteran's treating physician opined that the Veteran did not have chronic venous insufficiency prior to his left knee surgery in November 2007.

In a February 2010 addendum, the September 2008 examiner indicated that the Agent Orange examination had noted a history of venous insufficiency and had not delved into when it started, which had no impact on that evaluation.  The Veteran reports that the venous insufficiency began following his left knee replacement surgery; nothing in the September 2008 Agent Orange examination indicates when it started.  In the February 2010 addendum, the September 2008 examiner opined that there was no reason to doubt that the Veteran's history of venous insufficiency dated back to his total knee replacement and no further, and opined that nothing in the Agent Orange examination suggests otherwise.  The September 2008 examiner noted that there are many other notations in VA medical records, written by others, that might be interpreted differently.

In January 2016, the Veteran testified that he first was diagnosed by a private physician with chronic vein insufficiency of left leg after his left total knee replacement.  The Veteran testified that he had problems with swelling and pain, and was told to wear compression stockings.  He also testified to doing exercises with his feet to pump the blood up to his heart.  The Veteran testified that he never had problems with venous insufficiency prior to the surgery.  He testified that he began noticing the swelling approximately three-to-six months after the left knee replacement.  The Veteran also testified that he does not have chronic venous insufficiency in both legs.  His complaints of left leg swelling and pain since the November 2007 left total knee replacement are deemed credible.

In a January 2016 statement, the Veteran's treating physician noted that the Veteran suffers from chronic vein insufficiency; and opined that the chronic vein insufficiency is related to his left total knee replacement.

As shown above, the Veteran's treating physician noted that the Veteran has been diagnosed with chronic vein insufficiency, since his surgery.

The Board finds the February 2010 addendum report to be persuasive in finding that the Veteran's history of venous insufficiency dated back to his total knee replacement and no further.  The VA examiner reviewed the medical history and opinion of the Veteran's treating physician that the Veteran did not have chronic venous insufficiency prior to his left knee surgery in November 2007.  The evidence, including Air Force Reserve records, does not show that chronic venous insufficiency was present in active service or during Air Force Reserve service.  Hence, the Board finds that the opinion in the February 2010 addendum is factually accurate, fully articulated, and contains sound reasoning. Therefore, the opinion is afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

By contrast, the September 2008 opinion by the Agent Orange examiner was not based upon evaluation of the Veteran's symptoms of chronic vein insufficiency.  Under these circumstances, the Board finds that the competent evidence of record does not demonstrate that chronic venous insufficiency was present prior to the Veteran's left total knee replacement in November 2007.  This finding is consistent with complaints of left leg swelling and pain after the surgery.  Finally, the Veteran's treating physician has related the Veteran's chronic vein insufficiency of left leg to the left total knee replacement.  As such, the Board finds the evidence as to causation at least in equipoise, permitting a grant of secondary service connection.

In short, for the reasons and bases set forth above, the Board concludes that service connection for chronic vein insufficiency of left leg is granted.
C.  Pseudofolliculitis Barbae

Service treatment records show normal skin at evaluation for induction in April 1964.  Records dated in May 1964 show that the Veteran had a growth on his neck for two years; and that he wanted to finish basic training before starting any prolonged treatment or surgery.  In June 1965, the Veteran reported experiencing papules for years; the assessment then was questionable chronic folliculitis; he was referred to the dermatology clinic and given over-the-counter medication for treatment of abrasion.  Clinical evaluation of the Veteran's skin at the time of his separation examination in April 1967 was normal; the examiner noted occasional boils in back of neck, no complications, no sequela.

Air Force Reserve records show that a six month's shaving waiver first was granted for pseudofolliculitis barbae in September 1979.  Shaving waivers were again granted in April 1981, October 1981, and in May 1982.  Records also show that pseudofolliculitis barbae was present in August 1988, and a shaving waiver was continued for four months.

During a September 2008 VA Agent Orange registry examination, the Veteran reported a rash on his back intermittently and some moles on the left side of his neck.  Examination of the Veteran's skin at the time revealed changes over the upper back and posterior neck compatible with the rash described.  The rash had a fungal-type appearance, and the Veteran was taking medication from his local physician.  The Veteran did have a few small nevi on the left of his posterior neck.  Diagnoses included rash over the posterior neck and upper back.

In January 2016, the Veteran testified that he was in Germany when a doctor told him that he had pseudofolliculitis barbae from shaving.  The Veteran could not recall the details, and indicated that he eventually got a shaving waiver.  The Veteran also testified that he currently was not treated for pseudofolliculitis barbae; and that every so often, he would let his beard grow out.  He testified that he did not shave every day; and testified that, if he did so, he would "bump up."

Here, there is some indication in the service treatment records that the Veteran's questionable folliculitis might have existed prior to active service; however, the evidence does not clearly and unmistakably demonstrate pseudofolliculitis barbae as a pre-existing disability, and the presumption of soundness is not rebutted.

Moreover, the Board has considered the Veteran's statements regarding pseudofolliculitis barbae as being among his current disabilities.  He is competent to describe his symptoms, and is competent to report what was told to him by a medical professional.  See Jandreau v. Nicholson, 492  F.3d 1372 (2007).  Physicians have indicated that the Veteran's pseudofolliculitis barbae results from too much shaving, which irritates the skin.  As there is evidence of folliculitis in active service and diagnoses of pseudofolliculitis barbae post-service, with an implicit association to shaving waivers granted in Air Force Reserve service, service connection is warranted.   

Resolving all doubt in the Veteran's favor, the Board finds that pseudofolliculitis barbae had its onset in active service.  See 38 C.F.R. § 3.102 (2015).

D.  Acquired Psychiatric Disability, to Include PTSD

The Veteran contends that service connection is warranted for an acquired psychiatric disability, to include PTSD, on the basis that its onset was in active service.

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Here, the Veteran's personnel records reflect foreign service in Germany during the Vietnam Conflict.  The evidence does not reflect, nor has the Veteran alleged combat service.

VA also amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.

Here, VA records show diagnosis and treatment for PTSD.  A VA psychologist in September 2015 diagnosed the Veteran with both PTSD and an unspecified depressive disorder.  In this regard, the VA psychologist opined that the Veteran's stressor was not related to fear of hostile military or terrorist activity.  Under these circumstances, corroborating evidence of the claimed in-service stressor is required.

Specifically, the Veteran described an incident in May 1967 at the Zaragoza Air Force Base in Spain during his active service, when a paratrooper jumped out of the plane and his chute did not open.  The Veteran's unit was there at the location and told to help pick the remains up into a sheet, and place the sheet in a body bag.  The Veteran reported that he "couldn't deal with it" and that he had to get "a little drink at night to go to sleep." 

In September 2015, the Joint Services Records Research Center (JSRRC) confirmed that a paratrooper was killed during a demonstration in May 1967 during a training exercise in northern Spain; however, the personnel unit assigned was not identified.  The Veteran's DD Form 214 shows his military occupational specialty as a security policeman assigned to the 603 Air Police Squadron.  Here, VA has conceded the occurrence of the claimed in-service stressor.

That notwithstanding, the September 2015 examiner opined that it is less likely than not that the Veteran's PTSD or depressive disorder is directly caused by or related to the claimed stressor of involvement with the aftermath of a parachute accident in Spain in the 1960's.  Specifically, the September 2015 examiner noted that the Veteran had significant post-military traumas.  For example, in the early 2000's, the Veteran worked as a train conductor and saw a lady commit suicide on his train when he could not stop in time. In a separate incident, a man suffered a heart attack and hit the Veteran's train with a vehicle.  Approximately twenty years earlier, the Veteran was driving and witnessed a car wreck.  When he stopped to assist, the damaged car exploded and the Veteran could do nothing as a man burned in the wreckage.  The Veteran also lost his wife to cancer in 2008, which was clearly a major loss to him.  Given the balance of evidence, the September 2015 examiner opined that it is more likely than not that the Veteran's PTSD relates to post-military stressors-and particularly, witnessing the suicide of a woman on his train as he was driving it.

Following a review of the record, the September 2015 examiner noted that previous testing in 2012 clearly designated a train accident as the primary trauma causing the Veteran's PTSD.  Moreover, the September 2015 examiner asked the Veteran about his nightmares; and the Veteran responded that the most common one is about the lady stepping in front of his train.  He described seeing the body flipping over and over; and reported seeing something on television or the news, which would "bring it back to him."  The September 2015 examiner asked open-ended questions about his symptoms, and the Veteran discussed a number of post-military traumas; and discussed irritability, sadness, and some re-experiencing symptoms associated with the traumas.  He tried to avoid anything related to wrecks or carnage on the news or television, and he tried to avoid thinking about it.  The Veteran also described an episode of prolonged bereavement, and shifted to a more generalized depressive disorder.
   
The Board finds credible, competent and probative the Veteran's reports of experiencing traumatic events during active service and post-service.  However, the Board finds that the report of the September 2015 VA examination is more probative, given that it was conducted by a licensed medical professional, and provides a sound rationale for the finding that the Veteran's current PTSD and unspecified depressive disorder are less likely as not related to the corroborated in-service stressor.  This is highly probative evidence against finding a nexus between any present psychiatric disability and active service.  Moreover, while the Veteran's depressive disorder is longstanding, a continuity of symptomatology since active service has not been demonstrated. 

The Board finds the September 2015 examiner's opinion to be probative for resolving the matter on appeal.  Here, the examiner has the medical knowledge to express a competent opinion; and found no evidence of any relationship between a current psychiatric disability and active service.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  

In this case, the evidence weighs against a finding that the Veteran's current PTSD and depressive disorder are linked to service.  The evidence is therefore against a finding that an acquired psychiatric disability, to include PTSD, had its onset during active service or is related to the in-service stressor reported by the Veteran.  The reasonable doubt doctrine is not for application.  Thus, service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).  

IV.  Increased Rating

Service connection has been established for a left knee disability, effective November 1996.  Records show that the Veteran underwent a left total knee arthroplasty in November 2007, and a revision of the left total knee arthroplasty in February 2012.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of left knee pain and weakness.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.
The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

The RO assigned a 100 percent evaluation for the Veteran's left total knee replacement, effective November 13, 2007; and then decreased the rating to 30 percent, effective January 1, 2009.  The RO then assigned a 100 percent evaluation for the Veteran's revision of left total knee arthroplasty, effective February 15, 2012; and then decreased the rating to 30 percent, effective April 1, 2013.  This appeal followed for an increased disability rating for the period of time, from March 1, 2009, to February 14, 2012, when a 100 percent disability rating was no longer in effect between the initial arthroplasty and its revision; and for the period of time from April 1, 2013, to the present date.

Pursuant to Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30). Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

In this case, there is no evidence of ankylosis or of nonunion of the tibia and fibula to warrant a disability rating in excess of 30 percent under Diagnostic Codes 5256 or 5262.  Hence, each of those diagnostic codes is inapplicable.

Nor is there any indication that the Veteran has ever had extension of the left knee limited to 30 degrees or more to warrant a disability rating in excess of 30 percent under Diagnostic Code 5261; and the maximum rating for limited flexion of the knee does not exceed 30 percent.  Hence, each of those diagnostic codes is inapplicable.


For the Rating Period from March 1, 2009, to February 14, 2012

X-rays taken of the left knee in October 2008 reveal the total left knee arthroplasty, bone spur of the mid-posterior tibia, and patellar spurs.

The Veteran underwent a VA examination in February 2009.  He reported pain, stiffness, swelling, redness, and lack of endurance to his left knee.  He reported having severe flare-ups, which occurred twice a day and lasted about five minutes.  He described the pain during flare-ups as a level 9.5 on a 10-point scale.  The Veteran reportedly used a cane, a brace, crutches, and a walker.  He had problems getting into the bathtub, and had problems getting dressed.  Because the Veteran had limited space to stretch his knee and had to climb stairs to get on a train, he stopped working.

Examination in February 2009 revealed that the Veteran's posture was erect, and he walked with a limp.  He placed more weight on the right limb when moving from sitting to standing.  There was a 7-centimeter by 1-centimeter scar noted on the left knee.  A small amount of effusion also was noted.  There was pain on passive and active range of motion of the left knee.  There was no instability noted on examination.  There was guarding noted on active range of motion.  There was no ankylosis.  There was no loss of motion on left knee extension; and no additional loss of motion by fatigue, weakness, lack of endurance, or incoordination. 

VA records, dated in March 2009, show that the Veteran always used a brace and a cane for walking.  He was able to stand for approximately fifteen to thirty minutes.  Joint symptoms include giving way, pain, stiffness, and weakness of the left knee.  The Veteran reported weekly flare-ups of moderate intensity, lasting for hours; and reported that he could not do anything until the pain subsided.

Examination in March 2009 revealed an antalgic gait with poor propulsion.  There was no loss of motion on left knee extension; there was pain on motion.  There was objective evidence of facial grimacing.  The examiner noted an increase in pain, weakness, fatigue, and lack of endurance after three repetitive motions.  There was no increase in incoordination, and the Veteran was able to walk on toes, heels, and tandem walk.

Private records, dated in August 2010, show that the Veteran was evaluated for a leg length differential of 6 millimeters.  At the time the Veteran reported that his left knee has "done well" and he was "having no pain with this."

The report of an April 2011 VA examination reflects symptoms of giving way, pain, stiffness, decreased speed of joint motion, and constant effusion in the left knee.  He was able to walk more than a quarter mile but less than one mile.  He reportedly used a brace and a cane.  His gait was antalgic.  Examination revealed objective evidence of pain with active motion of the left knee.  Left knee extension was normal.  There was no ankylosis.  X-rays revealed small joint effusion, status-post total knee arthroplasty position and alignment appearing anatomic and changed, and posterior tibial plateau 13-millimeter spur directed towards the joint space of uncertain significance.

Here, during the applicable period, the evidence reflects that the Veteran experienced painful motion of the left replacement joint.  The evidence also 
reflects some limitation of flexion, though the limitation would not be compensably disabling; and he demonstrated full extension.  The evidence does not show chronic severe painful motion, or weakness in the left lower extremity.  While VA examiners noted increased pain, weakness, fatigue, and lack of endurance after repetitive motion, the Veteran's exhibited pain on movement and weakness have not been characterized as severe. 

Essentially, following the Veteran's left total knee arthroplasty in November 2007, the evidence does not reflect chronic severe painful motion or weakness, or any of the analogous disorders provided in the diagnostic codes, as to warrant an increased disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thus, a rating in excess of 30 percent is denied for status-post total left knee arthroplasty for end-stage arthrosis, for the period from March 1, 2009, to February 14, 2012.

Lay evidence concerning pain and weakness in the left lower extremity, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As shown above, the Veteran reported to a private physician that his left knee has "done well" and he was "having no pain with this."  The Board finds statements made directly to health care providers during the course of treatment to be inherently more credible than those offered years later in support of a claim for monetary benefits.  

To the extent the Veteran has complained of severe pain and weakness during flare-ups, the objective clinical findings consistently failed to show that his disability met the criteria for an increased disability evaluation during the applicable period.  While there may have been episodes of exacerbation of the Veteran's pain just prior to his undergoing revision of the left total knee arthroplasty, the brief episodes do not justify a higher rating.  "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The months preceding the April 2012 surgery were just such episodes, but clinical findings suggest that the Veteran's general level of disability had been much less severe.  Hence, the Board concludes that those findings outweigh his lay assertions regarding severity.  A clear preponderance of the evidence is against a finding of severe pain or weakness in the left knee.

For the Rating Period from April 1, 2013 forward 

As noted above, the Veteran underwent a revision of the left total knee arthroplasty in February 2012, with re-implantation of new components.

Private treatment records, dated in January 2015, indicate that the Veteran walked with a limp and had good range of motion in both knees, loosened prosthesis, varus-valgus instability in knee with slight increased anterior drawer with X-rays indicating osteophyte formation off medial side of knee and impression of symptomatic left total knee arthroplasty.  His left knee was treated with a brace.  The assessment was symptomatic left total knee arthroplasty.

In January 2015, the Veteran reported that he continued to have swelling and joint pain in the left knee.

The report of a March 2015 VA examination reflects that the Veteran had no Emergency Room visits in the last twelve months, and that he took medications for treatment.  He wore a knee brace and used a cane regularly for walking.  The Veteran reported daily pain as a level 6 or 7 on a 10-point scale; and he reported some stiffness, especially during flare-ups which occurred weekly for less than a day and restricted bending of the left knee.  The Veteran also reported instability or giving way, and reported tenderness and swelling.  The examiner noted limited functional ability during flare-ups due to pain, weakness, fatigability, or incoordination.  The Veteran reported that he can walk about one-to-two miles.  There was objective evidence of localized tenderness or pain on palpation of the joint, or associated soft tissue.  Pain was exhibited on flexion of the left knee.

The March 2015 examiner noted additional factors contributing to disability to include swelling, deformity, and disturbance of locomotion.  Muscle strength testing was normal; there was no atrophy.  There was no ankylosis.  Joint stability testing was not performed due to possible loosened prosthesis, to prevent worsening.  The examiner noted that revision of the left total knee arthroplasty resulted in intermediate degrees of residual weakness, pain, or limitation of motion.  Additional residuals included a left anterior knee scar and mild left knee swelling.  The scar measured an area of 15 square centimeters, and was asymptomatic.  

X-rays taken of the left knee in January 2016 revealed some post-operative changes.  There was some joint fluid.  There was no fracture or gross changes of loosening, osteolysis, or osteomyelitis. 

In May 2016, the Veteran reported increasing left knee pain, swelling, and stiffness.  The physician noted that sensory testing (light touch) was abnormal.  Assessments were pain in limb, mild diabetic polyneuropathy, and tibial nerve palsy of the left leg.  The physician opined that the Veteran's left knee pain and swelling were likely due to progressive wearing out of the artificial joint.

MRI scans of the Veteran's left knee were taken in July 2016.  At the time the Veteran reported the revision of the left total knee arthroplasty in 2012, and reported having chronic pain since then without evidence of loosening.  The Veteran underwent physical therapy without improvement.  He also reported pain in the posterior knee and effusion.  Assessments were total knee arthroplasty hardware creating severe metal artifact and post-surgical distortion that limits evaluation; moderate effusion with debris and significant post-surgical hemosiderm/metal deposition; and moderate prepatellar bursitis.

As noted in the introduction above, in October 2016, the Veteran submitted a claim for a temporary total rating for convalescent following another replacement surgery on October 3, 2016.  Although the RO characterized this issue as on appeal, it is not.  The issue has been referred back to the RO for adjudication. 

Here, during the applicable period, the evidence shows chronic severe painful motion, or weakness in the left lower extremity.  Objective manifestations of pain and swelling (see 38 C.F.R. §§ 4.40, 4.45, 4.59) are demonstrated.  

Essentially, following the revision of the Veteran's left total knee arthroplasty in February 2012, the evidence reflects at least an intermittent degree of painful motion or weakness of the left lower extremity, so as to warrant a 60 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran reported increasing left knee pain, swelling, and stiffness; and reported that he could hardly move his left knee during flare-ups.  Pain on flexion was objectively confirmed on VA examination in March 2015.  Thus, resolving all doubt in favor of the Veteran, a 60 percent rating is allowed for status-post total left knee arthroplasty for end-stage arthrosis, for the period from April 1, 2013, to October 2, 2016.

There is no evidence showing that more than a 60 percent disability rating is warranted for status-post total left knee arthroplasty for end-stage arthrosis, during the applicable period.  Thigh amputation of the left lower extremity is not shown.  
For the foregoing reasons, the Board grants a 60 percent, but no higher, disability evaluation for the Veteran's status-post total left knee arthroplasty for end-stage arthrosis, from April 1, 2013 forward, pursuant to Diagnostic Code 5055.

Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the rating criteria.  Specifically, he has severe pain and weakness in his prosthetic left knee, and difficulty in bending his left knee during flare-ups.  While examiners have noted the severity of the Veteran's status-post total left knee arthroplasty for end-stage arthrosis, any functional impairment is contemplated in the rating criteria for knee disabilities.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degrees of disability throughout the rating periods under consideration are contemplated by the rating schedule; therefore, the assigned ratings are adequate. 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is now service-connected for status-post total left knee arthroplasty for end-stage arthrosis; for residuals of a back injury, and for chronic vein insufficiency of left leg.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's status-post total left knee arthroplasty for end-stage arthrosis combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

V.  Additional VA Benefits Based on Dependent School-Age Children

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a). 

The additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  Pension or compensation based upon a course which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date. 38 C.F.R. § 3.667(a)(2).

The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action. 38 U.S.C.A. § 5110(f).

Here, the Veteran was first notified by the RO on May 21, 2008, that he was entitled to a disability rating of 30 percent or more.  The RO indicated that the Veteran was granted a temporary total disability rating of 100 percent, effective November 13, 2007; and that the disability rating would reduce to 30 percent disabling, effective January 1, 2009.

By letter dated October 31, 2008, the RO notified the Veteran that the Board decided his appeal in July 2008; and notified the Veteran of an increased rating for his left knee disability, from 20 percent disabling to 30 percent disabling, effective October 8, 2007.  In response, the Veteran submitted VA Form 21-674, Request for Approval of School Attendance, for two of his dependent children on August 28, 2009.
  
Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within one year of the Department of Veterans Affairs request. (2) Date dependency arises. (3) Effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action. (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).

In this case, the Veteran's claim was denied because it was determined that each of the Veteran's claims for additional benefits was not received within the one year time limit of the children's 18th birthdays, or within the one year time limit of when they began school.  See 38 C.F.R. § 3.667.

Specifically, VA received each of the claim forms on August 28, 2009.  The application for the Veteran's oldest child reflects that she was born on May [redacted], 1976; and that her course of study began shortly after her 18th birthday on August [redacted], 1994.  The oldest child expected to graduate on May 12, 2001.  The ending date of her last term of attendance was in May 1999.

The application for the Veteran's youngest child reflects that she was born on October [redacted], 1980; and that her course of study began shortly before her 18th birthday in August 1998.  The youngest child expected to graduate in December 2002.  She then began another course of study, and expected to graduate in December 2006.  The ending date of her last term of attendance is not shown.
Based on the above, the Board finds that additional compensation for each of the Veteran's dependent children based upon school attendance is not warranted.  Each of the Veteran's children was over age 23 and no longer dependent, by the effective date of the Veteran's initial 30 percent disability rating in October 2007. 

Moreover, the Board notes that, in October 2003, the Veteran previously contended that his two dependent children should not have been removed from his compensation award at age 18 because they enrolled in college courses.  Records show that the Veteran submitted transcripts from the colleges in October 2003.  The Board notes that the Veteran's service-connected disability then was rated as 20 percent disabling.

In December 2003, the RO requested that the Veteran complete VA Form 21-674 for each dependent child.  The Veteran did not submit the forms, and the RO denied the Veteran's claim for additional compensation for two school-age dependents in March 2004.  The Veteran then submitted the forms in June 2004. The application for the Veteran's oldest child reflected that she was married in August 2001, and that she was not attending any school at the end of the last school term.  She was older than age 23 when the claim was submitted.

The application for the Veteran's youngest child reflected an expected graduation date of December 14, 2002; and that she attended the last term of school that began in January 2004 and ended in May 2004.  She was older than age 23 prior to the beginning of her last term, and there is no indication of attendance in any course of study during the period from January 2003 to December 2003.

Under these circumstances, additional compensation is not warranted; and each of the Veteran's claims for additional VA benefits based on dependent school-age children is denied.



	(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen the previously denied claim of service connection for hypertension is denied.

The application to reopen the previously denied claim of service connection for residuals of a back injury is granted.

The application to reopen the previously denied claim of service connection for residuals of a neck injury is granted.

Service connection for residuals of a back injury is granted.

Service connection for chronic vein insufficiency of left leg is granted.

Service connection for pseudofolliculitis barbae is granted.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

For the period from March 1, 2009, to February 14, 2012, entitlement to a rating in excess of 30 percent for status-post total left knee arthroplasty for end-stage arthrosis is denied.  

For the period from April 1, 2013 forward, a 60 percent, but no higher, evaluation for status-post total left knee arthroplasty for end-stage arthrosis is granted, subject to the regulations governing the award of monetary benefits.

Additional compensation for two dependent children based upon school attendance is denied.



	(CONTINUED ON NEXT PAGE)
REMAND

Residuals of a Neck Injury 

Service connection requires a current disability, an injury or incident in service, and evidence linking the two.  The Board is not permitted to substitute its own judgment for that of competent physicians.  In this case, the opinions of record fall short of detail allowing for appellate review.  

The report of a January 1997 VA examination shows that the Veteran apparently was struck by lightning in 1994 with injury to his cervical spine, and that he underwent a cervical laminectomy.

In January 2016, the Veteran testified that he hurt his neck at the same time that he hurt his back in March 1985; and that his neck injury never healed.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disabilities are in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

Diabetes Mellitus, Erectile Dysfunction, Eye Disabilities

The Veteran contends that his diabetes mellitus, erectile dysfunction, and eye disabilities are the result of exposure to herbicides in active service and Air Force Reserve service.

The Board notes that, in the absence of evidence of actual duty or visitation in Vietnam, the Veteran is not entitled to a presumption of Agent Orange, or other herbicide, exposure.  38 U.S.C.A. § 1116(f).

Direct service connection is for consideration for claims based on alleged exposure to herbicide agents in locations other than Vietnam.  See 38 C.F.R. § 3.303(d).  

VA has obligated itself to take certain steps to verify that a Veteran was exposed to herbicides in locations other than Vietnam during the Vietnam era.  A PIES response in May 2009 revealed no records of exposure to herbicides.

In May 2009, the Veteran reported exposure to herbicides while stationed at contaminated Air Force Bases, including Gulfport, Mississippi (two summer camps of two weeks each); Charleston, South Carolina (two weeks); Wright-Patterson, Ohio (one night in 1982); Hickam, Hawaii (one month in 1982); and McGuire, New Jersey (one night in 1964).

In January 2016, the Veteran testified that his military occupational specialty was as a security policeman.  Although he did not serve in Vietnam, the Veteran testified that he guarded bomber planes and war planes in Sembach, Germany, that had just returned from Vietnam; and that he deplaned aircrafts on four occasions for refueling in Azores, Spain.  He testified that his family does not have a history of diabetes mellitus.

Under these circumstances, the Board finds that the agency of original jurisdiction should attempt to verify, through official channels, the likelihood of the Veteran's exposure to herbicides during the course of his duties in active service and in Air Force Reserve service.  

If actual in-service exposure to herbicides is established, the agency of original jurisdiction should take any other appropriate action to adjudicate the claims (to include obtaining a medical opinion regarding a nexus, if any, between in-service exposure and claimed disabilities, if appropriate).  In this regard, the Board notes that there is currently no medical opinion, fully based on consideration of the Veteran's entire documented medical history and VA examination, that explicitly addresses such a relationship.  See 38 U.S.C.A. § 5103A.  


Left Ankle Disability

The Veteran seeks service connection for a left ankle disability, and has asserted that the claimed disability is secondary to his service-connected status-post total left knee arthroplasty for end-stage arthrosis.

Service treatment records and Air Force Reserve records do not reflect any findings or complaints of left ankle injury or disability.

VA records show that the Veteran presented with left ankle pain of one month's duration in November 2006.  The examiner at the time noted that the left ankle seemed to be normal; and that there was no deformity, swelling, or redness.  Examination revealed full range of motion; there was neither tenderness nor swelling.  The assessment was left ankle pain, no deformity noted.  

X-rays taken of the Veteran's left foot in October 2008 revealed a minor hallux valgus and calcaneal spurs.  A VA examiner opined in October 2008 that the Veteran does not have a symptomatic condition of the heel secondary to his status-post total left knee arthroplasty for end-stage arthrosis.

In January 2016, the Veteran testified that he was diagnosed with a Haglund deformity and that he could not wear a shoe.  He described the back of his left heel hurting, as if he had a bone spur and the shoe rubbed against it.  He testified that he was told to wear a shoe without a heel, and testified that there was tenderness on the back of the left heel.  The Veteran testified that he had flare-ups approximately three or four times a month, and that he applied cream to soothe the skin.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service. Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether any current left ankle disability is caused or aggravated by the service-connected status-post total left knee arthroplasty for end-stage arthrosis, or by any other service-connected disability.  Hence, the Board cannot resolve this matter without further medical clarification.

TDIU 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for status-post total left knee arthroplasty for end-stage arthrosis, now rated as 30 percent disabling from March 1, 2009, to February 14, 2012, and as 60 percent disabling from April 1, 2013 forward (excluding those periods when a temporary total rating is in effect); and for residuals of a back injury, and for chronic vein insufficiency of left leg-each of which have yet to be rated.  

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is not currently working, and that he last worked full-time in August 2005.  His occupation at that time was as a locomotive engineer.  The Veteran reportedly stopped working as an engineer due to his back and knee disabilities.  He has completed four years of college, and has additional training in elementary education and special education.

The Veteran may be entitled to special monthly compensation as provided in § 1114(s), if he is found to be unemployable due solely to one of his service-connected disabilities and there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

Upon remand, additional examination is warranted to assess the current status of the Veteran's functional impairment in relation to his ability to work.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from November 2016 forward; and associate them with the Veteran's claims file.

2.  Ask the Veteran to provide information concerning employment since August 2005, and should be asked to identify the disability which reportedly rendered him unable to obtain or retain substantially gainful employment.  

3.  Afford the Veteran a VA examination(s) to address his residuals of a neck injury, and to address his left ankle disability. 

(a)  For any current residuals identified or any current disability identified, the examiner(s) is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service or during ACDUTRA in Air Force Reserve service in March 1985.

(b)  Whether it is at least as likely as not (50 percent probability or more) that any service-connected disability caused any current disability of the cervical spine or left ankle.
 
(c)  Whether it is at least as likely as not (50 percent probability or more) that any service-connected disability aggravated (i.e., permanently increased in severity beyond the natural progression) any current disability of the cervical spine or left ankle. 

Service connection is currently in effect for status-post total left knee arthroplasty for end-stage arthrosis; and, as shown above, for residuals of a back injury and for chronic vein insufficiency of left leg. 

Note that aggravation means that there has been a permanent increase in severity of the non-service-connected disability which is beyond its natural progress.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's neck disability or left ankle disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to any service-connected disability. 

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Attention is invited to the attempted nexus opinion in the private records dated in October 2009, in which the treating physician indicated that the extensive spinal disease appeared to have come about as a result of the Veteran's original injury in the military (VBMS, document labeled Medical Treatment Record-Non-Government Facility, receipt date 06/18/2010).  

4.  Attempt to verify, through official channels, the likelihood of the Veteran's exposure to herbicides in active service and in Air Force Reserve service-specifically, in assignments at Air Force Bases in Gulfport, Mississippi (two summer camps of two weeks each); Charleston, South Carolina (two weeks); Wright-Patterson, Ohio (one night in 1982); Hickam, Hawaii (one month in 1982); and McGuire, New Jersey.  If the evidence establishes likely exposure to herbicides during service or during Air Force Reserves,  arrange for the Veteran to undergo VA examination to obtain a nexus opinion for each claimed disability.  

5.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


